Citation Nr: 0013731	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  99-00 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for shortness of breath 
as due to an undiagnosed illness.  

2.  Entitlement to service connection for dry scaly skin as 
due to an undiagnosed illness.  

3.  Entitlement to service connection for 
hypercholesterolemia as due to an undiagnosed illness.  

4.  Entitlement to service connection for fatigue as due to 
an undiagnosed illness.  

5.  Entitlement to service connection for ecchymosis as due 
to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from August 1966 to 
May 1968 and from December 1990 to June 1991.  He was on 
active duty in Southwest Asia from January 15, 1991, to June 
2, 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Nashville, Tennessee, Regional Office (RO).  

The issues of entitlement to service connection for fatigue 
and ecchymoses, as being due to undiagnosed illnesses, are 
the subjects of a Remand that follows the Board's decision as 
to the other issues currently on appeal.  


FINDINGS OF FACT

1.  The appellant's shortness of breath is shown to be 
related to chronic obstructive pulmonary disease.  

2.  The appellant's dry scaly skin is shown to be related to 
seborrheic keratoses.  

3.  There is no competent evidence of a nexus between the 
appellant's current pulmonary obstructive disorder and 
inservice disease or injury.  


4.  There is no competent evidence of a nexus between the 
appellant's current seborrheic keratoses and inservice 
disease or injury.  

5.  Hypercholesterolemia (high cholesterol level) is a 
laboratory test result and not an injury or disease within 
applicable VA regulation.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for shortness of breath.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303(d), 3.317 
(1999).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for dry scaly skin.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303(d), 3.317 (1999).  

3.  The appellant has not submitted a well-grounded claim for 
service connection for hypercholesterolemia.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(d), 3.317 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
military service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran 

who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001; and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  "Objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  The 6-
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  A 
chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from 38 C.F.R. Part 4 for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service connected for purposes of 
all laws of the United States.  38 C.F.R. § 3.317(a).  

For the purposes of 38 C.F.R. § 3.317 (a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to, the following: (1) fatigue; 
(2) signs or symptoms involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  
38 C.F.R. § 3.317(b).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if 
there is (1) affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf 

War; (2) affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; (3) or 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).  

For purposes of 38 C.F.R. § 3.317, the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, which includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d).  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  An injury during service 
may be verified by competent medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis.  Where an opinion is used to 
link the current disorder to a cause or symptoms during 
service, a competent opinion of a medical professional is 
required.  Caluza v. Brown, 7 Vet. App. 498 (1995).  


I.  Shortness of Breath and Dry Scaly Skin

The appellant seeks to establish service connection for his 
shortness of breath and dry scaly skin on the basis that each 
disorder is due to an undiagnosed illness that developed as a 
result of events to which he was exposed in Southwest Asia 
during the Persian Gulf War.  As the evidence shows that he 
was stationed in Southwest Asia during the Persian Gulf War, 
he is entitled to service connection for undiagnosed 
illnesses that satisfy the criteria of 38 C.F.R. § 3.317.  

A private physician diagnosed the appellant with chronic 
obstructive pulmonary disease in December 1995, and a July 
1997 VA medical examination indicated that the appellant's 
shortness of breath could be related to some mild chronic 
obstructive pulmonary disease and/or asthma.  VA pulmonary 
function tests conducted in July 1997 revealed findings for 
which the impressions were mild obstructive lung disease and 
mild restrictive disorder.  A December 1997 VA skin 
examination diagnosed the appellant's dry scaly skin as 
friable seborrheic keratoses.  Because the appellant has a 
clinical diagnoses of chronic obstructive pulmonary disease 
and seborrheic keratoses, the Board finds that he is not 
entitled to service connection for shortness of breath or dry 
scaly skin as undiagnosed illnesses under the provisions of 
38 C.F.R. § 3.317.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 
1994).  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that where the issue 
involves medical causation, competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well-grounded claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  


The Board has carefully reviewed the evidence of record to 
determine if there are well-grounded claims for service 
connection for shortness of breath and dry scaly skin.  While 
the first element required to show a well-grounded claim is 
met because the medical evidence shows that the appellant has 
chronic obstructive pulmonary disease and seborrheic 
keratoses, the other elements for a well-grounded claim are 
not met.  

The second element of Caluza is not met because the service 
medical records do not show that chronic obstructive 
pulmonary disease or seborrheic keratoses was manifested 
during either the appellant's period of active service from 
August 1966 to May 1968 or his period of active duty in 
Southwest Asia.  The third element of Caluza is also not met 
because the appellant fails to show the required nexus 
between his current chronic obstructive pulmonary disease and 
seborrheic keratoses and any injury or disease in service.  
There is no medical evidence establishing a link between the 
chronic obstructive pulmonary disease and seborrheic 
keratoses and the appellant's periods of active military 
service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Franko v. Brown, 4 Vet. App. 502, 505 (1993).  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his shortness of breath and dry scaly 
skin, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding any etiological relationship 
between his chronic obstructive pulmonary disease and 
seborrheic keratoses and service.  Consequently, his lay 
statements, while credible with regard to his subjective 
complaints and history, are not competent evidence for the 
purpose of showing a nexus between current complaints and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  


Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claims for service connection for shortness 
of breath and dry scaly skin are plausible or otherwise well 
grounded.  Therefore, they must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in 
November 1998.  Unlike the situation in Robinette, he has not 
put VA on notice of the existence of any specific evidence 
that, if submitted, could make these claims well grounded.  

II.  Hypercholesterolemia

The appellant argues that he has hypercholesterolemia that is 
due to an undiagnosed illness that is related to his military 
service in Southwest Asia during the Persian Gulf War.  
Medical evidence of record shows that he was diagnosed with 
hypercholesterolemia in April 1992.  However, the Board notes 
that hypercholesterolemia (high cholesterol level) is a 
laboratory test result demonstrating an abnormally large 
amount of cholesterol in the cells and plasma of the 
circulating blood.  Stedman's Medical Dictionary, 823 (26th 
ed. 1995).  The Court has held that the term "disability" 
as used for VA purposes refers to impairment of earning 
capacity.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Hypercholesterolemia does not cause any impairment of earning 
capacity and is not 

a disease entity.  In Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992), the Court noted that, "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability....In 
the absence of proof of a present disability there can be no 
valid claim."  Because hypercholesterolemia is not a 
disability, the claim for service connection for 
hypercholesterolemia is not well grounded.  


ORDER

The claims for service connection for shortness of breath, 
dry scaly skin, and hypercholesterolemia are denied.  

REMAND

The appellant maintains that his fatigue and ecchymoses are 
each due to undiagnosed illnesses that are related to his 
military service in Southwest Asia during the Persian Gulf 
War.  

In reviewing the evidence presented, the Board notes that the 
examiner at the July 1997 VA skin examination described the 
appellant's complaints of steady fatigue since returning from 
Southwest Asia in 1991 and reported an impression of chronic 
fatigue.  However, the examiner further stated that he was 
unable to identify a specific etiology for the chronic 
fatigue and, therefore, considered that the chronic fatigue 
fell under the monikers of Chronic Fatigue Syndrome.  The 
Board finds that the examiner's statements are ambiguous in 
that they seem to identify fatigue due to an undiagnosed 
illness (no specific etiology) but then indicate that it is 
Chronic Fatigue Syndrome, which is an identifiable disease in 
VA's SCHEDULE FOR RATING DISABILITIES.  

The Board also notes that the appellant has been diagnosed as 
having ecchymoses, which can be a sign of an underlying 
disease process.  However, the medical 

evidence of record in this case is not clear as to the cause 
of the appellant's ecchymoses.  The appellant has reported 
that he takes an aspirin daily, along with B-complex 
vitamins, and that he drinks one beer a day and more on the 
weekends.  

The Court has held that when the Board believes the medical 
evidence of record is insufficient it may supplement the 
record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Therefore, in order to 
obtain additional medical evidence and to ensure that the 
appellant receives his procedural due process rights and fair 
process rights, the Board finds that the claim must be 
remanded for the following actions:  

1.  The RO should schedule the appellant for a 
VA examination by an appropriate specialist in 
internal medicine in order to determine the 
etiology of the appellant's fatigue and 
ecchymoses.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  All indicated special studies 
should be performed, if not contraindicated.  
The examiner should be requested to express an 
opinion as to whether the appellant's fatigue 
is due to an undiagnosed illness or due to some 
other process (i.e. pulmonary disability, 
cardiovascular disability, weight problems), or 
whether the appellant has Chronic Fatigue 
Syndrome that as likely as not had its origin 
in service.  The examiner should also be 
requested to express an opinion as to the cause 
of the appellant's ecchymoses or whether they 
are due to an undiagnosed illness.  The 
examiner should provide complete rationale for 
all conclusions reached.  

2.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  


3.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claims.  If any of the benefits 
sought on appeal remain denied, a supplemental statement of 
the case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion, 

either legal or factual, is intimated by this REMAND as to 
the merits of the appellant's claims.  No additional action 
is required by the appellant until he receives further 
notification from VA.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

